OPINION OF THE COURT
Per Curiam.
On June 27, 1997, the respondent pleaded guilty in the *82United. States District Court for the Southern District of New York to one count of violating 18 USC § 1001 by making false statements to a United States trustee. He was sentenced to a five-month term of incarceration, five months’ in-home confinement, three years’ supervised release, a $5,000 fine, and restitution in the amount of $207,940.
The respondent’s conviction under 18 USC § 1001 is analogous to a conviction under Penal Law § 175.35, which makes it a class E felony to knowingly offer a false instrument for filing with a public office with intent to defraud the State (see, Matter of Beitler, 82 AD2d 276, 277; see also, Matter of Vasko, 152 AD2d 323, 324; Matter of Krup, 136 AD2d 351, 352).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Miller, O’Brien and Santucci, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Michael Gottlieb, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Michael Gottlieb, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.